Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.


Allowable Subject Matter

Claims 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 13, the prior arts alone or in combination fail to disclose the claimed limitations such as, “calculating a plurality of degrees of matching of a Raman spectrum of the undetermined cell with respect to spectra of a plurality of principal components obtained by principal component analysis of a plurality of Raman spectra that are obtained one by one from each of a plurality of known types of cells; and determining a type of the undetermined cell by classifying the plurality of degrees of matching, based on a result obtained by classifying a plurality of principal component scores corresponding to each of the plurality of known types of cells obtained by the principal component analysis depending on the type of cells by a learning model using supervised learning” along with all other limitations of the claim. 

As to claim 21, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a step of calculating a plurality of degrees of matching indicating a degree of contribution of a Raman spectrum acquired from an undetermined cell to spectra of a plurality of principal components obtained by principal component analysis of a plurality of Raman spectra that are obtained one by one from each of a plurality of known types of cells; and a step of determining a type of the undetermined cell by classifying the plurality of degrees of matching, based on a result obtained by classifying a plurality of principal component scores corresponding to each of the plurality of known types of cells obtained by the principal component analysis depending on the type of cells by a learning model using supervised learning” along with all other limitations of the claim. 



 

Claims 14-16 and 18-20 are allowable due to their dependencies. 
The closest references, Lyng et al. (US 20110317158 A1)[cited in the IDS filed by the applicant] and OTA et al. (US 20180327699 A1)[cited in the IDS filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886